     Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 1 of 14



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTO N DIVISION

UNITE D STATES OF AMERICA                         §
                                                  §
       v.                                         §   CRIMINAL NO. H-18-623
                                                  §
SETHEARL DELANE ODEMS,                            §
         Defendant.                               §

                                      PLEA AGREEMENT

       The United States of America, by and through Ryan K. Patrick, United States Attorney for

the Southern District of Texas, and Heather Winter, Assistant United States Attorney, and the

defendant, SETHEARL DELANE ODEMS ("Defendant"), and Defendant's counsel, pursuant to

Rule 11 (c)(l)(A) and 11 (c)( l)(B) of the Federal Rules of Criminal Procedure, state that they have

entered into an agreement, the terms and conditions of which are as follows:

                                     Defendant's Agreement

       1. Defendant agrees to plead guilty to Count Three of the Indictment. Count Three charges

Defendant with knowingly possessing, in and affecting commerce, a firearm, namely a Stag Arms,

model Stag-15, 5.56mm rifle, which had been shipped and transported in interstate commerce,

having been convicted of a crime punishable by imprisonment for a term exceeding one year, in

violation of Title 18, United States Code, Sections 922(g)( I) and 924(a)(2).         Defendant, by

entering this plea, agrees that he is waiving any right to have the facts that the law makes essential

to the punishment either charged in the indictment, or proved to a jury or proven beyond a

reasonable doubt.

                                        Punishment Range

       2. The statutory maximum penalty for each violation ofTitle 18, United States Code,

Section 922(g)(1), is imprisonment of not more than 10 years and a fme of not more than $250,000.
     Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 2 of 14



Additionally, Defendant may receive a term of supervised release after imprisonment of up to 3

years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2).              Defendant

acknowledges and understands that if he should violate the conditions of any period of supervised

release which may be imposed as part of his sentence, then Defendant may be imprisoned for not

more than 5 years, without credit for time already served on the term of supervised release prior

to such violation. See Title 18, United Stated Code, sections 3559(a) and 3583(e)(3). Defendant

understands that he cannot have the imposition or execution of the sentence suspended, nor is he

eligible for parole.

                                 Mandatory Special Assessment

        3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after

sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment

in the amount of one hundred dollars ($ 100.00) per count of conviction. The payment will be by

cashier's check or money order, payable to the Clerk ofthe United States District Court, c/o District

Clerk's Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

                                   Immigration Consequences

        4. Defendant recognizes that pleading guilty may have consequences with respect to his

immigration status. Defendant understands that if he is not a citizen of the United States, by

pleading guilty he may be removed from the United States, denied citizenship, and denied

admission to the United States in the future. Defendant understands that if he is a naturalized

United States citizen, pleading guilty may result in immigration consequences, such as

denaturalization and potential deportation or removal from the United States. Defendant's attorney

has advised Defendant of the potential immigration consequences resulting from Defendant's plea


                                                 2
     Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 3 of 14



of guilty, and Defendant affirms that he wants to plead guilty regardless of any immigration

consequences that may result from the guilty plea and conviction.

                            Waiver of Appeal and Collateral Review

        5. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United

States Code, section 3742, afford a defendant the right to appeal the conviction and sentence

imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right

to contest or "collaterally attack" a conviction or sentence after the judgment of conviction and

sentence has become fi nal. Defendant knowingly and voluntarily waives the right to appeal or

"collaterally attack" the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

collateral review in a motion under Title 28, United States Code, section 2255. Defendant's

knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and

sentence includes waiving the right to raise on appeal or on collateral review any argument that

(1) the statute(s) to which the defendant is pleading guilty is unconstitutional and (2) the admitted

conduct does not fall within the scope of the statute(s). In the event Defendant files a notice of

appeal following the imposition of the sentence or later collaterally attacks his conviction or

sentence, the United States will assert its rights under this agreement and seek specific performance

of these waivers.

       6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he may have received from his counsel, the United

States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and


                                                  3
      Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 4 of 14



is not binding on the United States, the Probation Office or the Court. The Urtited States does not

make any promise or representation concerning what sentence the defendant will receive.

Defendant further understands and agrees that the Urtited States Sentencing Guidelines are

"effectively advisory'' to the Court.     See United States v. Booker, 543 U.S. 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the Sentencing

Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to fo)] ow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

       7. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

                                T he United States' Agreements

       8. The United States agrees to each of the following:

       (a)     If Defendant p leads gui lty to Count Three of the indictment and persists in
       that plea through sentencing, and if the Court accepts this plea agreement, the
       United States will move to dismiss any remaining counts of the indictment at the
       time of sentencing;

       (b)     If the Court determines that Defendant qual ifies for an adjustment under
       section 3El.l (a) of the United States Sentencing Guidelines, and the offense level
       prior to operation of section 3El. l (a) is 16 or greater, the United States will move
       under section 3El.l (b) for an additional one-level reduction because Defendant
       timely notified authorities of his intent to plead guilty, thereby permitting the
       Un ited States to avoid preparing for trial and permitting the United States and the
       Court to allocate their resources more effi ciently.


                    Agreement Bindin g - Southern District of Texas Only

       9. The United States Attorney's Office for the Southern District of Texas agrees that it

will l)Ot further crim inally prosecute Defendant in the Southern District of Texas for offenses

arising from conduct charged in the indictment. Thi s plea agreement binds only the United States


                                                 4
      Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 5 of 14



Attorney's Office for the Southern District of Texas and Defendant. It does not bind any other

United States Attorney's Office. The United States Attorney's Office for the Southern District of

Texas will bring this plea agreement and the full extent of Defendant's cooperation to the attention

of other prosecuting offices, if requested.

                               United States' Non-Waiver of Appeal

         10. The United States reserves the right to carry out its responsibilities under guidelines

sentencing. Specifically, the United States reserves the right:

         (a)     to bring its version of the facts of this case, including its evidence file and
         any investigative files, to the attention of the Probation Office in connection with
         that office's preparation of a presentence report;

         (b)    to set forth or dispute sentencing factors or facts material to sentencing;

         (c)    to seek resolution of such factors or facts in conference with Defendant's
         counsel and the Probation Office;

         (d)     to file a pleading relating to these issues, in accordance with section 6Al.2
         of the United States Sentencing Guidelines and Title 18, United States Code,
         section 3553(a); and

         (e)    to appeal the sentence imposed or the manner in which it was determined.


                                      Sentence Determination

         11. Defendant is aware that the sentence will be imposed after consideration of the United

State~   Sentencing Guidelines and Policy Statements, wnich are only advisory, as well as the

provisions ofTitle 18, United States Code, section 3553(a). Defendant nonetheless acknowledges

and agrees that the Court has authority to impose any sentence up to and including the statutory

maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be

imposed is within the sole discretion of the sentencing judge after the Court has consulted the


                                                   5
     Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 6 of 14



applicable Sentencing Guidelines. Defendant understands and agrees that the parties' positions

regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence

imposed is within the di scretion of the sentencing judge. If the Court shou ld impose any sentence

up to the maximum established by statute, or should the Court order any or all of the sentences

imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and

will remain bound to fu lfill all of the obligations under this plea agreement.

                                          Rights at Trial

       12. Defendant understands that by entering into this agreement, he surrenders certain rights

as provided in this plea agreement. Defendant understands that the rights of a defendant include

the following:

       (a)    If Defendant persisted in a plea of not guilty to the charges, defendant would
       have the right to a speedy jury trial with the assistance of counsel. The trial may
       be conducted by a judge sitting without a jury if Defendant, the United States, and
       the court all agree.

       (b)     At a trial, the United States would be required to present witnesses and other
       evidence against Defendant. Defendant would have the opportunity to confront
       those witnesses and his attorney would be allowed to cross-examine them. In turn,
       Defendant could, but would not be required to, present witnesses and other
       evidence on his own behalf. If the witnesses for Defendant would not appear
       voluntarily, he could require their attendance through the subpoena power of the
       court; and

       (c)      At a trial, Defendant could rely on a privilege against self-incrimination and
       decline to testify, and no inference of guilt could be drawn from such refusal to
       testify. However, if Defendant desired to do so, he could testify on his own behalf.

                                  Factual Basis for G uilty Plea

       13. Defendant is pleading guilty because he is in fact guilty of the charge contained in

Count Three of the indictment. If this case were to proceed to trial, the United States could prove



                                                  6
      Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 7 of 14



each element of the offense beyond a reasonable doubt. The following facts, among others would

be offered to establish Defendant's guilt:

        On May 1, 20 18, officers conducted a traffic ~top f\>r expired registration and defective tail
                         tVtlV\C4Tol\ fd-1\ ~~ ~
light on a 2004 Lincoln ~r, as it parked at the apartment complex located at 5601 Royal

Palms. SETHEARL ODEMS was identified as the back passenger of the vehicle. ODEMS was

taken into custody for outstanding warrants. During a search incident to arrest, officers found a

pistol in plain view under the front passenger seat and a stolen Stag Arms, model Stag-15, 5.56mm

rifle in the back seat.

        On May 1, 2018, ODEMS was interviewed by ATF Steve Schuster. After waiving his

Miranda rights, he admitted that the Stag Arms rifle was his and he knew it was stolen. He stated

he bought the rifle for $400.

        ATF S/A Schuster received certified court documents showing the following felony

convictions of ODEMS for crimes punishable by terms of imprisonment greater than 1 year:


                ~   l 83rd District Court of Harris County; cause no. 1382773010 lO; 05/09/20 14
                    Felony conviction for Evading Arrest, 3 years TDCJ ID

                ~   232nd District Court of Harris County; cause no. 134187701010; 06/04/2012
                    Felony conviction for Possession of Cocaine, 60 days HCJ

                ~   232nd District Court of Harri s County; cause no. 15501320 lO 10; 09/20/2017
                    Felony conviction fo r Delivery of Cocaine, 365 days HCJ

        On March 16, 2018, HCSO Deputy Medina, a certified latent print examiner, was provided

fingerprints from the arrest of ODEMS on October 27, 2017. Those fingerprints were compared

to the fingerprints associated with the felony convictions of ODEMS on June 4, 2012, May 9, 2014

and September 20, 20 17. Deputy Medina determined the arrest fingerprints were from the same


                                                  7
     Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 8 of 14



person with the felony convictions, that being ODEMS.

       On May 31 , 2018, ATF S/ A Bridgmon inspected the firearms in this case and concluded

that the firearms met the definition of "firearm" as defmed in Title 18. Agent Bridgmon also

determined that the Stag Arms, model STAG- 15, .556 caliber semi-automatic rifle, SIN 283165,

was manufactured outside ofTexas in the state of Connecticut and had to have traveled in interstate

commerce to be in the possession ofODEMS on May 1, 2018.

                                   Breach of Plea Agreement

       14. If Defendant should fail in any way to fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant's plea and sentence will stand.        If at any time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the gu ilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

                        Restitution, Forfeiture, and Fines - Gen erally

       15. This Plea Agreement is being entered into by the United States on the basis of

Defendant's express representation that he wil l make a full and complete discl.o sure of all assets

over wh ich he exercises direct or indirect control, or in whi ch he has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would effect a transfer of

property in which he has an interest, unless Defendant obtains the prior written permission of the

United States.


                                                 8
      Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 9 of 14



        16. Defendant agrees to make complete frnanc ial disclosure by truthfully executing a

sworn fmancial statement (Form OBD-500 or similar form) within 14 days of signing this plea

agreement. Defendant agrees to authorize the release of all financia l information requested by the

United States, including, but not limited to, executing authorization forms permitting the United

States to obtain tax information, bank account records, credit histories, and social security

information. Defendant agrees to discuss and answer any questions by the Unj ted States relating

to Defendant's complete financial disclosure.

        17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to

the Vnited States and to assist full y in the collection of restitution and fines, including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regardin g the transfer of title and the basis fo r the forfeiture, and signing any other documents

necessary to effectuate such transfer. Defendant also agrees to direct any banks which have

custody of his assets to deliver all funds and records of such assets to the United States.

        18. Defendant understands that forfeiture, restitution, and fi nes are separate components

of sentencing and are separate obligations.

                                              Restitution

        19. Defendant agrees to pay fu ll restitution to the victim(s) regardless of the count(s) of

co nv~ction.   Defendant understands and agrees that the Court will determine the amount of

restitution to fu ll y compensate the victim(s). Defendant agrees that restitution imposed by the

Court will be due and payable immediately and that Defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge




                                                   9
     Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 10 of 14



in any manner, inclucling by direct appeal or in a collateral proceeding, the restitution order

imposed by the Court.

                                                Fines

        20. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by the

Court will be due and payable immediately, and Defendant will not attempt to avoid or delay

payment. Subject to the provisions ofparagraph 7 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.

                                             Forfeiture

       21. Defendant stipulates and agrees that the property listed in the Inclictment's Notice of

Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the

forfeiture of that property.

       22. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

       23.    Defendant consents to the order of forfe iture becoming fmal as to Defendant

immediately follow ing this guilty plea, pursuant to Federal Rule of Criminal Procedure

32.2(b)(4)(A).

       24. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge

the forfeiture of property in any manner, including by direct appeal or in a collateral proceeding.




                                                  10
      Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 11 of 14



                                      Complete Agreement

        25. This written plea agreement, consisting of 12 pages, including the attached addendum

of Defendant and his attorney, constitutes the complete plea agreement between the United States,

Defendant, and Defendant's counsel. No promises or representations have been made by the

United States except as set forth in writing in this plea agreement. Defendant acknowledges that

no threats have been made against him and that he is pleading guilty free ly and voluntarily because

he is guilty.

        26. Any modification of this plea agreement must be in writing and signed by all parties.




        Subscribed and sworn to before me on   ---.d,~__._~-=-
                                                         o '-'-!__f+---- -- ,         2019.


                                             DAVID J. BRADLEY, Clerk
                                             UNITED STATES      RICT CLERK


                                      B

APPROVED:

        Ryan K. Patrick
        United States Attorney


By:       tlQ_U
        Heather Winter                               Dav1 Adler
        Assistant United States Attorney             Attorney for Defendant

                                                11
     Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 12 of 14



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
       v.                                       §    CRIMINAL NO. H-18-623
                                                §
SETHEARL DELANE ODEMS,                          §
         Defendant.                             §

                            PLEA AGREEMENT - ADDENDUM

       I have fully explained to Defendant his rights with respect to the pending indictment. I have

reviewed the provisions of the United States Sentencing Commission's Guidelines Manual and

Policy Statements and I have fully and carefully explained to Defendant the provisions of those

Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing

Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed

by statute per count of conviction. Further, I have carefully reviewed every part of this plea

agreement with Defendant. To my k:no      edge, Defendant's decision to enter into this agreement




                                                     Date

       I have consulted with my attorney and fully understand all my rights with respect to the

indictment pending against me. My attorney has fully explained, and I understand, all my rights

with respect to the provisions of the United States Sentencing Commission's Guidel ines Manual

which may apply in my case. I have read and carefully rev iewed every part of this plea agreement




                                                12
     Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 13 of 14



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
       v.                                         §    CRIMINAL NO. H-18-623
                                                  §
SETHEARL DELANE ODEMS                             §

                         PRELIMINARY ORDER OF FORFEITURE

       Following the Defendant's conviction and based on the evidence in the record, the Court

finds that the United States of America has established the requisite nexus between the property

listed below and the offense of conviction. It is ORDERED that:

       1.      The following property is forfeited to the United States of America:

               •   Stag Arms, model Stag- 15, 5.56mm rifle, SIN 283165

       2.      The United States of America is authorized to seize the forfeited property.

       3.      The United States of America shall publish notice of this forfeiture order and shall

       send notice to any person who reasonably appears to be a potential claimant with standing

       to contest the forfeiture in the ancillary proceeding.

       4.      Any person, other than the Defendant, asserting a legal interest in the forfeited

       property may, within thirty (30) days of the final publication of notice or receipt of notice,

       whichever is earlier, petition the Court for a hearing to adjudicate the validity of the alleged

       interest in the property.




                                                  1
Case 4:18-cr-00623 Document 24 Filed on 04/04/19 in TXSD Page 14 of 14



  5.     This forfeiture order shall be made a part of the Defendant's sentence and included

  in the judgment.




  Signed at Houston, Texas, on   --~
                                   -L.o<~
                                        :ft~~----fl.....-_, 2019.



                                                          DISTRICT JUDGE




                                          2
